DETAILED ACTION
The applicant’s Request for Continued Examination filed on September 24, 2021 has been acknowledged. No claim amendments or arguments have been submitted upon the filing of this Request for Continued Examination. Claims 1, 2, 4, 8-12, 14 and 18-20, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2021 was filed after the mailing date of the Notice of Allowance on August 17, 2021.  The 

Allowable Subject Matter
5.	Claims 1, 2, 4, 8-12, 14 and 18-20 are allowed.
6.	The following is an Examiner’s statement of reasons for allowance: The applicant’s previous amendment to the claims filed on July 27, 2021 include “extracting attributes from data points in a database, wherein the data points represent electronic transactions and are generated to include: fulfilling orders placed by customers, and monitoring order and delivery statuses of the orders placed by the customers;” “constructing a feature vector for the data points in the database, using the extracted attributes, wherein the extracted attributes comprise a merchant id, a transaction date, an average amount/transaction/day, a transaction amount, a type of transaction, a risk-level of transaction, and a daily chargeback average amount” and “wherein the fraudulent data points are selected from a group comprising fraudulent payments, account takeovers, resales, and buyer entity fraud in association with the generated data points” which establish that the system extracts data points in a database and that the extracted data attributes are used to construct a feature vector which values include all the attributes which include merchant id, a transaction date, an average amount/transaction/day, a transaction amount, a type of transaction, a risk-level of transaction, and a daily chargeback average amount. These vectors which are created are then used to construct the locality sensitive hashing tables. The data and the vectors are used through the rest of the claim to assign the best neighbor data points, 
The closest prior art of record Jubete (US 2019/0180290 A1) discloses constructing the feature vector, where the vector includes vendor information, transaction amount, type of transaction, transaction data, risk-level  and the type of the transaction. It is not explicit that the vector includes all of the data now recited in the claims. Jubete does disclose the assigning of the best neighbor data for the various data points, computing the outlier scores and using the data to detect fraudulent data points. The NPL reference Magomedov, teaches constructing locality sensitive hashing tables for the constructed feature vectors, and that that attributes include size, location, time, device and purchase data. Magomedov discusses the use of local-sensitive hashing in local outlier factors and the benefits of this including expediting the process. Like Jubete it discusses the use of vector analysis but is not specific or explicit that the vector is created using all of the data now explicitly recited in the claims. The Examiner had previously cited the Fasoli reference that establishes that it is known to collect data regarding the average amount/transaction/day and daily average chargeback amount, however it is not explicit that this is used for the creation of a vector. Amer establishes the specific of how the Local Outlier Factor is computed and Abifaker establishes that once the fraudulent data falls below a threshold the user is blacklisted. While the combination establishes the locality sensitive hashing and locality outlier factor algorithms are known and used in the transaction environment to detect fraud, the combination is not explicit that data extracted from a database are used construct a feature vector that requires all of the data including specifically merchant id, a 
An updated search reviewing the IDS submission has been performed, each of the submitted references fails to establish the limitations of the claimed invention and as such the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689